DETAILED ACTION
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims now include the limitations, “the first logical address is represented in a logical address format; the hierarchical pointer tables in different levels are looked up according to different sections of predetermined most significant bits of the logical address format, and the first sub-mapping table is looked up according to predetermined least significant bits of the logical address format; and the microprocessor records values represented in the different sections of the predetermined most significant bits of the first logical address as history search records in the volatile memory, for identification of the first sub-mapping table that has been loaded into the volatile memory, wherein the history search records are in a hierarchical structure corresponding to the hierarchical pointer tables and, according to the history search records, the microcontroller skips redundant table download.”  Examiner agrees with the arguments presented in the response filed 3/8/2022, that the prior art of record do not specifically teach or suggest all of the limitations presented in the currently amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
April 22, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136